Judgment, Supreme Court, New York County, entered on February 20,1973, granting petitioner’s application for reinstatement to employment and retroactive pay, unanimously reversed, on the law, without costs and without disbursements, and the petition dismissed. The record sufficiently establishes that petitioner’s procedural and substantive rights were not violated and that he was not denied due process as he claims. Petitioner was afforded no less than three hearings and an appeal, all with the assistance of counsel. Moreover, it appears that this proceeding was not timely commenced ( CPLR 217). Concur — McGivern, J. P., Nunez, Kupferman, Lane and Capozzoli, JJ.